Citation Nr: 1453198	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-03 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to service connection for alcohol dependency, claimed as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for posttraumatic stress disorder (PTSD) with depression and alcohol dependency.  

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in March 2014.  A transcript is of record.  Per discussion at the time of his hearing, the Veteran's claims have been characterized as listed on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

At the time of his hearing, the Veteran submitted additional evidence directly to the Board, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2014).  

The current record before the Board consists of a paper claims files and an electronic file known as Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Additional development is needed before the Board can adjudicate either of the claims.

As an initial matter, the Veteran submitted a VA Form 21-4142 dated in March 2011 in order for VA to obtain private treatment records from Fergus Falls State Hospital.  The RO requested records from that facility in May 2011 and July 2011.  It appears from review of the record that Fergus Falls State Hospital had shut down and that the Minnesota Department of Human Services had responded to VA's request to obtain records.  In a June 2011 letter, the Minnesota Department of Human Services indicated that block 9C of the VA Form 21-4142 needed to be completed by the Veteran before records would be released.  The Veteran was informed of this by RO letter dated in August 2011.  That same month, the Veteran submitted an updated and complete VA Form 21-4142 for records from Fergus Falls State Hospital.  It does not appear from review of the record, however, that the RO forwarded the updated form to the Minnesota Department of Human Services in an effort to obtain the records.  This must be rectified on remand.

The Veteran reported receiving VA treatment at three facilities, to include the VA Medical Center (VAMC) in Fargo, North Dakota.  See May 2010 VA Form 21-4138.  In a response received in June 2010, the Fargo VAMC indicated that no progress notes had been found, though it is unclear what date range was used in the search.  The Board has reviewed the Veteran's private medical records and notes that during an admission to the North Dakota State Hospital of Jamestown in September 1983, he reported being treated at the VA facility in Fargo sometime in August.  On remand, specific efforts to obtain the Veteran's outstanding records from the Fargo VAMC, which are likely in an archived status, must be made.  Updated records from the VAMC in St. Cloud, Minnesota, must also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete record of treatment from the Fargo VAMC, dated since 1983.  If any of the requested records are in a retired or archived status, efforts should be made to acquire the records.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

2.  Obtain the Veteran's treatment records from the St. Cloud VAMC, dated since March 2014.  

3.  Make arrangements to obtain the Veteran's treatment records from Fergus Falls State Hospital, which appear to be in the possession of the Minnesota Department of Human Services.  See August 2011 VA Form 21-4142.  

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



